 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Hawk One Security, Inc. and United Government Security Officers of America, International Uion, Local #21. Case 5ŒCAŒ30856 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the complaint. Upon a charge filed by the Union on November 13, 2002, the General Counsel is-sued the complaint on February 24, 2003, against Hawk One Security, Inc., the Respondent, alleging that it has violated Section 8(a)(5) and (1) of the Act. The Respodent failed to file an answer. On April 14, 2003, the General Counsel filed a Motion for Summary Judgment with the Board. On April 16, 2003, the Board issued an order transferring the proceeing to the Board and a Notice to Show Cause why the 
motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause is shown. In addition, the complaint affirmatively states that unless an answer is filed by March 10, 2003, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the General Cousel™s motion disclose that the Region, by letter dated March 17, 2003, notified the Respondent that unless an answer were received by March 25, 2003, a Motion for 
Default Judgment would be filed. In the absence of good cause being shown for the faiure to file a timely answer, we grant the General Cousel™s motion for default judgment. 2.On the entire record, the Board makes the following 1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the coplaint. Accordingly, we construe the General Counsel™s motion as a motion for default judgment. FINDINGS OF FACT I. JURISDICTION The Respondent is engaged in the business of proviing armed and unarmed security guard services to U.S. Government agencies in the Washington, D.C., metrpolitan area. During the 12-month period preceding the issuance of complaint, the Respondent, in conducting its business operations described above, performed services valued in excess of $50,000 in the District of Columbia and in States other than the District of Columbia. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that United Government Security Offcers of America, International Union, Local #21, the Uion, is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES The following employees of the Respondent (the unit), constitute a unit appropriate for the purposes of colletive bargaining within the meaning of Section 9(b) of the Act: All full-time and regular part-time special police offcers and security guards employed by the Respondent at its various Washington, D.C. facilities pursuant to its contracts with the District of Columbia Government, including the facilities operated by the Washington Area Sanitation Authority; but excluding all other eployees, corporals, sergeants, captains, majors, dipatchers, office clericals, and supervisors as defined in the Act. Since about October 1999, and at all material times, the Union has been the designated exclusive collective-bargaining representative of the unit and, since then, the Union has been recognized as the representative by the Respondent. This recognition has been embodied in a collective-bargaining agreement effective by its terms from October 21, 1999 through September 30, 2002. At all times since October 1999, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the unit. About August 2002, the Union, in person and writing, requested that the Respondent bargain collectively with the Union as the exclusive collective-bargaining reprsentative of the unit for a successor collective-bargaining agreement. Since about August 2002, the Respondent has failed and refused to bargain with the Union as the exclusive collective-bargaining representative of the unit for a sucessor collective-bargaining agreement. 339 NLRB No. 65  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD CONCLUSION OF LAW By the acts and conduct described above, the Respodent has been failing and refusing to bargain collectively and in good faith with the exclusive collective-bargaining representative of its employees within the meaning of Section 8(d) of the Act, and has thereby en-gaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Setion 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cetain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Specifically, having found that the Respondent has violated Section 8(a)(5) and (1) by failing and refusing to bargain collectively and in good faith with the exclusive collective-bargaining representative of its employees since August 2002, we shall order it to bargain with the Union with respect to wages, hours, and other terms and conditions of employment of the unit employees, and, if an under-standing is reached, embody the understanding in a signed agreement. ORDER The National Labor Relations Board orders that the Respondent, Hawk One Security, Inc., Washington, D.C., its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Failing and refusing to bargain collectively and in good faith with United Government Security Officers of America, International Union, Local #21, as the exclsive collective-bargaining representative of the emploees in the following unit: All full-time and regular part-time special police offcers and security guards employed by the Respondent at its various Washington, D.C. facilities pursuant to its contracts with the District of Columbia Government, including the facilities operated by the Washington Area Sanitation Authority; but excluding all other eployees, corporals, sergeants, captains, majors, dipatchers, office clericals, and supervisors as defined in the Act. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive collective-bargaining representative of the employees in the unit concerning their terms and conditions of eployment and, if an understanding is reached, embody the understanding in a signed agreement. (b) Within 14 days after service by the Region, post at its facility in Washington, D.C., copies of the attached 
notice marked ﬁAppendix.ﬂ2 Copies of the notice, on forms provided by the Regional Director for Region 5, after being signed by the Respondent™s authorized reprsentative, shall be posted by the Respondent and maitained for 60 consecutive days in conspicuous places including all places where notices to employees are cutomarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Rspondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since August 2002. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to coply. Dated, Washington, D.C. June 30, 2003 Robert J. Battista, Chairman Wilma B. Liebman, Member Peter C. Schaumber, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  HAWK ONE SECUITY 3 APPENDIX•NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•National Labor Relations Board•An Agency of the United States Government•The National Labor Relations Board has found that we vilated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your benfit and protection Choose not to engage in any of these protected activities. WE WILL NOT fail and refuse to bargain collectively and in good faith with United Government Security Offcers of America, International Union, Local #21, as the exclusive collective-bargaining representative of our employees in the following unit: All full-time and regular part-time special police offcers and security guards employed by us at our various Washington, D.C. facilities pursuant to our contracts with the District of Columbia Government, including the facilities operated by the Washington Area Sanittion Authority; but excluding all other employees, coporals, sergeants, captains, majors, dispatchers, office clericals, and supervisors as defined in the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaanteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union as the exclusive collective-bargaining representative of our employees in the unit concerning their terms and condtions of employment and, if an understanding is reached, embody the understanding in a signed agreement. HAWK ONE SECURITY, INC. 